Exhibit 10.2

EXECUTIVE DIRECTOR - APPOINTMENT LETTER

11 January 2017

Dear [ ● ],

Letter of appointment

 

1. APPOINTMENT

 

1.1 I am pleased to confirm your appointment as a director of TechnipFMC
Limited, registered no 09909709 (the “Company”).

 

1.2 Your appointment as a director will start on 11 January 2017. Your
appointment to the role of [Executive Chairman /Chief Executive Officer]shall
commence immediately following, and is conditional on, the consummation of the
Mergers (as such term is defined in the Business Combination Agreement (as
amended) dated 14 June 2016 between FMC Technologies, Inc., TechnipFMC Limited,
Technip S.A., TechnipFMC US Merger Sub LLC, TechnipFMC US Holdings LLC, and
TechnipFMC Holdings Limited) on 16 January 2017.

 

1.3 Your appointment will continue until the date of the Company’s 2019 Annual
General Meeting subject to earlier termination in accordance with the Company’s
Articles of Association (the “Articles”) or otherwise provided herein. Nothing
in this letter shall be taken to exclude or vary the terms of the Articles or
the Company’s Corporate Governance Guidelines (the “Guidelines”) which provide
additional details regarding the governance of the Company and the Board. At the
2019 AGM your term will end although you may be eligible to be nominated for a
further term on the Board, in accordance with the Articles.

 

1.4 This appointment is in addition to your employment by any member of the
Company group from time to time but you are not entitled to any additional
remuneration in respect of this appointment. Your appointment as a director of
the Company will terminate immediately upon termination of your employment with
your employer.

 

1.5 If you resign as a director of the Company (otherwise than at the request of
the Company), you shall be deemed to have terminated your employment with effect
from the date of resignation and the employment shall terminate at that time,
unless the Company agrees with you that your employment should continue.

 

2. ROLE AND DUTIES

You must abide by your statutory, fiduciary and common law duties as a director
including the general duties of directors set out in Part 10 of the UK Companies
Act 2006. Further details of these duties are set out in the Schedule to this
letter.

 

3. CONFLICTS OF INTEREST

 

3.1

As a director you should take decisions which you consider, in good faith, to be
in the best interests of the Company. You understand and accept the obligation
of a director not to put



--------------------------------------------------------------------------------

  himself in a position where his own interests are in conflict with those of
the Company. Consistent with the foregoing, you are required to immediately
disclose to the Board any interest you have from time to time in any trade,
business or occupation whatsoever that is in any way similar to any of those in
which the Company or any of its subsidiaries is involved.

 

3.2 In order for the Company to keep the statutory records of the Company up
to-date, you should notify the company secretary of all your other directorships
(and any change in directorships). You should also notify the Company if you
resign or materially change your position with your current employer (if
applicable). In order to keep the Register of Directors’ Interests which is
maintained by the Company up-to-date, you should promptly declare the nature of
any interest that you may have, directly or indirectly, in any contract,
proposed contract or other business dealings of the Company or any of its
subsidiaries. You should also promptly update the Company regarding any changes
to these interests, including interests of family members.

 

4. INSURANCE AND INDEMNITY

 

4.1 The Company will have directors’ and officers’ liability insurance on the
consummation of the Mergers and it intends to maintain such insurance for the
full term of your appointment.

 

4.2 The Company will grant you a deed of indemnity against certain liabilities
that may be incurred as a result of your office to the extent permitted by
section 234 of the UK Companies Act 2006.

 

5. CONFIDENTIALITY, COMPANY PROPERTY AND MORAL RIGHTS

 

5.1 During your appointment, you will have access to confidential information
regarding the business and financial affairs of the Company and its subsidiaries
and their customers, suppliers and clients. You acknowledge that all such
information acquired during your appointment is confidential to the Company and
that you must not (except in the proper performance of your duties) while a
director of the Company or at any time (without limit) after ceasing to be a
director of the Company: (a) divulge or communicate to any person; (b) use for
your own purposes or for any purposes other than those of the Company or any of
its subsidiaries, or, as appropriate, any of its or their customers, suppliers
and clients; or (c) through any failure to exercise due care and diligence,
cause any unauthorised disclosure of; any trade secrets or confidential
information relating to the Company or any of its subsidiaries or any of its or
their customers, suppliers or clients. You must at all times use your best
endeavours to prevent publication or disclosure of any trade secrets or
confidential information. These restrictions will cease to apply to any
information which will become available to the public generally otherwise than
through the default by you. You acknowledge the need to hold and retain certain
Company information (in whatever format you may receive it) under appropriately
secure conditions.

 

5.2 For the avoidance of doubt, nothing in this letter will be construed to
prohibit you from reporting possible violations to, or participating or
cooperating with any governmental agency or entity, including but not limited to
the U.S. Department of Justice, the U.S. Securities and Exchange Commission, or
any other agency, or making other disclosures that are protected under any
whistleblower provisions of federal, state or local law or regulation; provided,
however, that you may not disclose information of the Company or any of its
affiliates that is protected by the attorney-client privilege, except as
otherwise required by law.



--------------------------------------------------------------------------------

6. DATA PRIVACY

By signing this letter, you consent to the Company and its subsidiaries holding
and processing certain personal information about you for legal, personnel,
administrative and management purposes and in particular to the Company
processing any personal data (as defined in the Data Protection Act 1998),
including as and when appropriate: your name, home address and telephone number,
date of birth, social security or insurance number or other identification
number, remuneration, nationality, job title(s), any shares of stock held in the
Company, in each case, for the purpose of facilitating your appointment as a
director of the Company (the “Data”). The Company and its subsidiaries may
transfer the Data amongst themselves as necessary for the purpose of
facilitating your appointment as a director of the Company, and the Company and
each subsidiary may further transfer the Data to any third parties. These
recipients may be located in your country, or elsewhere (including outside the
European Economic Area), and your country may have different data privacy laws
and protections than the recipients’ country. Through acceptance of this
appointment you authorise such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form. The Data related to you will be
held only as long as is necessary. You may, at any time, view the Data held by
the Company with respect to you, request additional information about the
storage and processing of your Data, recommend any necessary corrections to your
Data or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting the Board.

 

7. GENERAL

 

7.1 Nothing in this letter is intended to replace or supersede any prior
agreements relating to your compensation, severance entitlements, confidential
information or employment duties whether contained in a contract of employment,
severance agreement or other document.

 

7.2 Nothing in this letter is intended to create a contract of employment, nor
guarantee your continued employment.

 

7.3 The UK Contracts (Rights of Third Parties) Act 1999 (which may in certain
circumstances allow third parties to benefit from the terms of a contract which
they are not party to) will not apply to this letter. No person other than you
and the Company will have any rights under this letter and the terms of this
letter will not be enforceable by any person other than you and the Company.

 

7.4 This letter (and all documents referred to herein) constitute the entire
terms and conditions of your appointment to the Board and supersedes all
previous discussions, correspondence, negotiations, arrangements, understandings
and agreements between you and the Company relating to its subject matter.

 

7.5 You agree that you will have no remedies in respect of any representation or
warranty (whether made innocently or negligently) that is not set out in this
letter and you shall not have any claim for innocent or negligent
misrepresentation based on any statement in this letter.

 

7.6 No variation or modification of this letter will be effective unless it is
in writing and signed by you and the Company (or respective authorised
representatives).

 

7.7

Your appointment with the Company and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) will be governed by and construed in accordance with the law
of England and Wales and you and the Company irrevocably agree that the courts
of England and Wales will have non-exclusive



--------------------------------------------------------------------------------

  jurisdiction to settle any dispute or claim that arises out of or in
connection with this appointment or its subject matter or formation (including
non-contractual disputes or claims).



--------------------------------------------------------------------------------

Please sign and return the enclosed copy of this letter confirming that you
agree to these terms of your appointment.

Yours sincerely

 

 

for and on behalf of TechnipFMC Limited Name:   Title:   Alternate Director



--------------------------------------------------------------------------------

I have read and agree to the terms of my appointment as set out in this letter.

 

Signed:  

 

      Date: 11 January 2017



--------------------------------------------------------------------------------

SCHEDULE – DUTIES

 

1. ROLE AND DUTIES

 

1.1 The Board as a whole is collectively responsible for the success of the
Company and its role is to:

 

  (a) provide entrepreneurial leadership of the Company within the framework of
prudent and effective controls which enable risk to be assessed and managed;

 

  (b) set the Company’s strategic aims, ensure that the necessary financial and
human resources are in place for the Company to meet its objectives;

 

  (c) review management performance; and

 

  (d) develop, set and promote the Company’s values and standards and ensure
that its obligations to its shareholders and others are understood and met.

 

1.2 As an executive director you shall have the same general legal
responsibilities to the Company as any other director. You are expected to
perform your duties (whether statutory, fiduciary or common law) faithfully,
efficiently, diligently and to a standard commensurate with the functions of
your role and your knowledge, skills and experience.

 

1.3 You should exercise your powers in your role as a director having regard to
relevant obligations under prevailing law and regulation, including the UK
Companies Act 2006, the applicable requirements of the United States federal
securities laws and rules and the regulations of the United States Securities
and Exchange Commission (the “SEC Rules”) and the applicable requirements of the
NYSE and Euronext stock market rules.

 

1.4 You should have particular regard to the general duties of directors set
forth in Part 10 of the UK Companies Act 2006, including the duty to promote the
success of the Company under which all directors must act in the way they
consider, in good faith, would be most likely to promote the success of the
Company for the benefit of its members as a whole. The UK Companies Act sets
forth the following examples of considerations directors should undertake in
determining whether a decision “promotes the success of the Company as a
whole”:the likely consequences of any decision in the long term,

 

  (a) the interests of the Company’s employees,

 

  (b) the need to foster the Company’s business relationships with suppliers,
customers and others,

 

  (c) the impact of the Company’s operations on the community and the
environment,

 

  (d) the desirability of the company maintaining a reputation for high
standards of business conduct, and

 

  (e) the need to act fairly as between members of the Company.

 

1.5 In addition, as a director you should:

 

  (a) exercise relevant powers under, and abide by, the Articles;

 

  (b)

disclose the nature and extent of any direct or indirect interest you may have
in any matter being considered at a Board or committee meeting and, except as
permitted



--------------------------------------------------------------------------------

  under the Articles, you will not vote on any resolution of the Board, or of
one of its committees, on any matter where you have any direct or indirect
interest;

 

  (c) immediately report your own wrongdoing or the wrongdoing or proposed
wrongdoing of any employee or other director of the Company of which you become
aware to the Board;

 

  (d) exercise your powers as a director in accordance with the Company’s
policies and procedures and the UK Bribery Act 2010 and the US Foreign Corrupt
Practices Act 1977, or equivalent legislation as applicable; and

 

  (e) not do anything that would cause you to be disqualified from acting as a
director.

 

2. REVIEW PROCESS

The performance of individual directors, the Board as a whole and its committees
is reviewed annually. If, in the meantime, there are any matters which cause you
concern about your role you should discuss them with the Board as soon as you
can.

 

3. INSIDE INFORMATION AND DEALING IN THE COMPANY’S SHARES

 

3.1 You must comply with all laws, regulations or Company rules related the
disclosure of price sensitive information and dealing in shares, including all
notices of “blackout periods” during which trading in the Company’s shares would
be prohibited.

 

3.2 In addition, you must comply where relevant with the rules of law,
regulation of Euronext and NYSE and any Company policy relating to share trading
or retention.

 

3.3 You must not buy or sell shares in the Company or any other company based on
confidential information that has not been publically disclosed that you learned
of in your role as a director of the Company, if the disclosure of such
information has the potential to impact the price of the share.